FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURJEET SINGH,                                    No. 11-70207

               Petitioner,                        Agency No. A074-651-608

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Surjeet Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s second motion to

reopen as untimely and number-barred, where the motion was filed over six years

after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present

sufficient evidence of changed circumstances in India to qualify for the regulatory

exception to the time and number limits for filing motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97 (evidence was immaterial in light of

prior adverse credibility determination); Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (evidence of “generalized conditions” in Iran failed to demonstrate

that petitioner’s situation was “appreciably different from the dangers faced by her

fellow citizens”). Further, we reject Singh’s contention that his motion to reopen

proceedings to consider his CAT claim is not subject to time limitations. See Chen

v. Mukasey, 524 F.3d 1028, 1033 (9th Cir. 2008).

      Finally, we do not address any arguments Singh makes related to adjustment

of status because the agency did not address this issue. See Najmabadi, 597 F.3d at

986 (this court’s review is limited to grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70207